DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 22 is objected to because of the following informalities:  “contaminate” in line 5 is a typo of –contaminant—.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "excessive" in claim 22 is a relative term which renders the claim indefinite.  The term "excessive" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope It is unclear from the context of the claim and corresponding specification what would be within the scope of “excessive.”
Regarding claim 22, it is unclear what is meant by "light overhead unstabilized whole naphtha" (component b). In particular, it is unclear how the naphtha stream can be characterized as both "light" and "whole". For the purposes of examination, the office has interpreted the limitation as "unstabilized whole naphtha."
The term "reduced" in claim 22 (“reduced number of trays”) is a relative term which renders the claim indefinite.  The term "reduced" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Given that the number of trays is variable, it is unclear from the claim and the corresponding specification what number of trays would be within the scope of “reduced.”
Claim 22 recites the limitation "the feed flash zone" in component d.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 22 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wauquier (Petroleum Refining, Volume 2, Chapter 5: Distillation, Absorption and Stripping in the Petroleum Industry).
Regarding claim 22, Wauquier discloses a crude oil fractionator (atmospheric distillation unit) having an upper zone, a middle zone, and a lower zone (see Fig. 5.1, reproduced and marked up below). The fractionator comprises trays (labeled in Fig 5.1 from 1 to 46). Additionally, the fractionator has a feed flash zone (see p. 224, 3rd paragraph). Wauquier discloses the column equipped with 30 to 50 trays (see p. 224, 5th paragraph). Based on this teaching of a range of trays, the lower number of this range, 30, is considered to encompass “a reduced number of trays,” i.e. in comparison to 50.
In the alternative, optimizing the number of trays within the distillation column amounts to nothing more than routine experimentation for a person of ordinary skill in the art based upon the desired effluent streams to be separated from the crude oil.

    PNG
    media_image1.png
    368
    320
    media_image1.png
    Greyscale


Accordingly, Wauquier is considered to fully teach and/or suggest the structural features of the claimed fractionator. The claimed fractionator contains numerous limitations which are directed to the manner of operating the apparatus and do not define structural features which would distinguish the apparatus from the prior art. As claimed, the structures of the apparatus are considered to be fully taught by Wauquier. See MPEP 2114.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371.  The examiner can normally be reached on Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Renee Robinson/Primary Examiner, Art Unit 1772